FILED
                           NOT FOR PUBLICATION                              DEC 06 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GARY DONALD HANNEMAN,                            No. 10-15835

              Petitioner - Appellant,            D.C. No. 3:05-cv-00284-ECR-
                                                 VPC
  v.

ATTORNEY GENERAL OF THE STATE                    MEMORANDUM *
OF NEVADA and ROBERT LEGRAND,
Warden,

              Respondents - Appellees.



                   Appeal from the United States District Court
                            for the District of Nevada
                 Edward C. Reed, Senior District Judge, Presiding

                     Argued and Submitted November 6, 2012
                            San Francisco, California

Before: FARRIS, FERNANDEZ, and BYBEE, Circuit Judges.

       We are familiar with the record. We do not ignore Hanneman’s arguments

nor do we ignore the sentence now faced by Hanneman. Our charge, though, is to

resolve the legal questions presented.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Hanneman made a confession that justified his conviction and his conviction

justified his sentence. He argues that he was in custody at the time and that he was

not given his Miranda warnings.

      The record provides a detailed analysis of the circumstances surrounding his

interview. We consider whether a reasonable person, under the totality of the

circumstances, would have felt free to end the interrogation and leave. Howes v.

Fields, 132 S. Ct. 1181, 1189 (2012).

      Hanneman voluntarily agreed to the interview, drove his own vehicle to the

site, was not restrained, and was told that he was not under arrest and could leave

at any time.

      The state court applied the totality of the circumstances test and took into

account “the age of the accused, education and intelligence level of the accused,

police advisement of the accused’s constitutional rights, length of detention, nature

of questioning, and use of any physical punishment.” The court ultimately

concluded that Hanneman was not in custody at the time of his pre-Miranda

confession and that this confession was not coerced, determining that he was

“coherent, well educated, . . . not under the influence of any substance affecting his

mental capacities . . . [, and] was also aware of his rights, having taken courses in

law and criminal justice at the University of Nevada.” Id. Hanneman fails to


                                           2
demonstrate that the state court unreasonably applied clearly established Federal

law. The court analyzed all of the circumstances surrounding Hanneman’s

interview and, based on its analysis, concluded that he was not in custody and his

confession was not coerced. Hanneman argues that the officers’ interviewing

tactics–including telling him that they would need to interview fewer children if he

confessed–and his ignorance about his constitutional rights mandate a finding that

his confession was coerced. Neither point is dispositive under the applicable

totality of the circumstances test. Hanneman has failed to meet the AEDPA’s rigid

standard for granting habeas relief: that “fairminded jurists could [not] disagree”

on what the outcome should have been. See Harrington v. Richter, 131 S. Ct. 770,

786 (2011). Similarly, the state courts could properly determine that the advice

Hanneman received while in custody sufficiently informed him of his rights for the

purpose of his second interview.

      Hanneman also fails to show that the state court unreasonably determined

the facts based on the record presented.

      Our inquiry is whether the state court’s decision was so flawed that

Hanneman is entitled to habeas relief. It was not. There was also no unreasonable

application of clearly established federal law.

      We must deny the request for relief.


                                           3
AFFIRMED.




            4